  Case 2:19-cv-02254-GW-RAO Document 49 Filed 01/24/20 Page 1 of 1 Page ID #:362


                                   UNITED STATES DISTRICT COURT
                                  CENTRAL DISTRICT OF CALIFORNIA

                                          CIVIL MINUTES - GENERAL
 Case No.          CV 19-2254-GW-RAOx                                             Date       January 24, 2020
 Title             Antony Jackson, et al. v. City of Los Angeles, et al.




 Present: The Honorable           GEORGE H. WU, UNITED STATES DISTRICT JUDGE
                Javier Gonzalez                              None Present
                 Deputy Clerk                         Court Reporter / Recorder                    Tape No.
                Attorneys Present for Plaintiffs:                     Attorneys Present for Defendants:
                         None Present                                           None Present
 PROCEEDINGS:                IN CHAMBERS - ORDER


Pursuant to the parties’ Joint Report for Modification of Scheduling Order (see Docket No. 46), the
Court resets the litigation dates as follows:

         Initial Expert Disclosures                        March 26, 2020
         Rebuttal Expert Disclosures                       April 23, 2020
         Expert Discovery Cut-Off                          April 17, 2020
         Last day to file Dispositive Motions              May 8, 2020
         Last day to hear Dispositive Motions              June 5, 2020
         Lodge FPTCO                                       June 12, 2020
         File Motions in Limine (“MILs”)                   June 12, 2020
         File Oppositions to MILs                          June 19, 2020
         File Replies to MILs                              June 26, 2020
         File Joint Statement of Case, Joint Exhibit
         and Witness Lists, Joint Proposed Jury
         Instructions, Verdict Form, Stipulation of
         Facts                                             June 26, 2020
         Lodge Deposition Transcripts                      June 29, 2020
         File Voir Dire Questions                          July 6, 2020
         FPTC/Hearing on MILs                              July 9, 2020 at 8:30 a.m.
         Trial                                             July 21, 2020 at 9:00 a.m.

The telephonic conference set for January 27, 2020 is TAKEN OFF-CALENDAR.



                                                                                                     :
                                                                Initials of Preparer    JG
CV-90 (06/04)                                  CIVIL MINUTES - GENERAL                                    Page 1 of 1
